DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/02/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 03/02/2022, claims 3, 15, 17, and 18 have been amended. 
Claims 1-18 have been examined and are pending in this application. Claims 1, 17, and 18 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the claim interpretation to claim 1, 2, 6, 16, under 35 U.S.C. 112(f), the Applicant has not made any comment.
As to the objection to claim 18, the objection has been withdrawn as the claim has been amended to clarify the claim’s statuary subject matter.
Applicants’ arguments in the instant Amendment, filed on 03/02/2022, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claim 1, the Applicant submits that that the rejection is improper as the applied prior art does not teach every features of the claimed invention. Providing evidence, the Applicant submits that at least applied a determination unit configured to determine which of a plurality of types of authentication procedures is to be applied as an authentication process for the on-vehicle device, on the basis of the identification information acquired by the acquisition unit” (Applicant Arguments/Remarks, 03/02/2022, page 7).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the applied PriorArt teaches the limitation of the claims, specifically, the addressed limitation. The addressed claim limitation recites of “determine which of a plurality of types of authentication is to be applied” [i.e. a selection/determination of an authentication types from plurality] “based on the identification information” [i.e. any consideration of identification information].  Claim limitation does not refine at to what kind of algorithm/mechanism is applied for the function process “based on” does not capture the scope of the kind or format of identification information that used, nor the claim capture a scope in any way that the determination of one type is different from other types, providing a meaningful differentiation of the types, highlighting the invention.  Therefore, to one of ordinary skill in the art, if PriorArt teaches of selecting/using/determining an authentication process/step taking any form of consideration of identification information, would read on the claim limitation.   
As applied to the rejection, while primary reference, Manabu, teaches of performing an authentication process using an authentication unit in an environment of in-vehicle electronic communication and access permission of install/reinstall/replacement of devices (Manabu: pars 0006-0008,0014-0015), in the field technology that the instant invention is directed to, Manabu does not explicitly determination unit configured to determine which of a plurality of types of authentication procedures is to be applied as” for the process.
Secondary reference, Long, teaches of plurality of authorization rules [i.e.  a set of authentication process types]. Where an authorization rule [i.e.  a single authentication process from the set of authentication process types] is used [i.e. determined and applied] is based on the endpoint criteria and device identification (Long:  col 5, lines 09-57). Where device information is a Product ID, Vendor ID, string descriptor information such as serial number, manufacturer information or the like (Long:  col 5, lines 37-45).  Device identity is used to determine the device authorization state by comparing the device identity to authorization rule [i.e. device identity is used to determine an authorization rules out of a set of rules] (Long:  col 9, lines 13). Therefore, it would have been obvious to combine the teachings of Long with the method/system of Manabu for the benefit of providing a user with a means for using a plurality type of authentication/authorization procedures, and using a procedure based on the device information that is most suitable, and therefore, broadly interpreted the combination of Manabu and Long teaches the addressed claim limitation, along with other limitations of the claim.
As to dependent claim 4, in which the claim recites that, “wherein the identification information is at least either one of a product number and a model number of the on-vehicle device.” The Long reference teaches of using device identification information (e.g. Product ID, string descriptor information such as serial number, or the like) (Long: col 5, lines 37-45)
Applicant’s Remarks: As to dependent claim 2, the Applicant submits that that the applied prior art does not teach the amended claim, “determines a reliability level” [ ] “from among a plurality levels” (Applicant Arguments/Remarks, 03/02/2022, pages 7-8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the applied PriorArt continues to teach the amended claim limitation.  Claim limitation does not refine at to what are the characteristics or standards of different “levels” of the reliability. How an authentication procedure type is associated with a specific security level, nor the claim capture a scope in any way that the determination of one reliability level is different from other reliability level, providing a meaningful differentiation of the claimed reliability, highlighting the invention.  Therefore, to one of ordinary skill in the art, if PriorArt teaches of different authentication/authorization process, there exist different reliabilities, in a broad sense, and would read on the claim limitation.
Manabu teaches of determines a reliability level of the on-vehicle device form among a plurality of reliability levels. Manabu discloses determination of the new device being a genuine one, can be determined [i.e. determination of reliability] whether or not it can actually be operated [i.e. there at least two levels of reliability, (1) can be operated and (2) cannot be operated] (Manabu: pars 0004, 0007-0008). Therefore, broadly interpreted, the applied PriorArt continues to teach the amended claim limitation.
Applicant’s Remarks: As to dependent claim 15, the Applicant submits that that the applied prior art does not teach the amended claim, “wherein each authentication procedure” [ ] “has a different security level” (Applicant Arguments/Remarks, 03/02/2022, page 8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the applied PriorArt continues to teach the amended claim limitation.  Claim limitation does not refine at to what are the characteristics or standards of different “levels” of the security. How an authentication procedure type is associated with a specific security level, nor the claim capture a scope in any way that the determination of one security level is different from other security level, providing a meaningful differentiation of the claimed security, highlighting the invention.  Therefore, to one of ordinary skill in the art, if PriorArt teaches of different authentication/authorization process, there exist different security level, in a broad sense, and would read on the claim limitation.
Long teaches of plurality of authorization rules [i.e.  a set of authentication process types]. Where an authorization rule [i.e.  a single authentication process from the set of authentication process types] is used [i.e. determined and applied] is based on the endpoint criteria and device identification [i.e. there are more than one security level for authorization/authentication process] (Long:  col 5, lines 09-57). Therefore, broadly interpreted, the applied PriorArt continues to teach the amended claim limitation.
Applicant’s Remarks: As to independent claims 17 and 18, the Applicant submits similar arguments apply as to claim 1 (Applicant Arguments/Remarks, 03/02/2022, page 7).

Additionally, as to the dependent claims 2-16, the Applicant argues that the claims are patentable at least based on of their dependency from the base claim 1, and the PriorArt rejections should be withdrawn) (Applicant Arguments/Remarks, 03/02/2022, page 7).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-16 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al (“Manabu,” JP 2015233176, published on 12/15/2015, English translation section), in view of Long et al (“Long,” US 8,230,149, patented on 07/24/2012).
As to claim 1, Manabu teaches an authentication control device (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process) comprising: 
an acquisition unit configured to acquire predetermined identification information regarding an on-vehicle device to be newly added to an on-vehicle network (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process, where plurality of communication devices are used, and one or more device is replaced with a new communication device); and 
an authentication process for the on-vehicle device, on the basis of the identification information acquired by the acquisition unit (Manabu: pars 0006-0008, 0014-0015, performing an authentication process by an authentication unit).
Manabu does not explicitly teach a determination unit configured to determine which of a plurality of types of authentication procedures is to be applied as.
However, in an analogous art, Long teaches a determination unit configured to determine which of a plurality of types of authentication procedures is to be applied as (Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules [i.e.  a set of authentication process types]. Where an authorization rule [i.e.  a single authentication process from the set of authentication process types] is used [i.e. determined and applied] is based on the endpoint criteria and device identification (Long:  col 5, lines 09-57). Where device information is a Product ID, Vendor ID, string descriptor information such as serial number, manufacturer information or the like (Long:  col 5, lines 37-45).  Device identity is used to determine the device authorization state by comparing the device identity to authorization rule [i.e. device identity is used to determine an authorization rules out of a set of rules] (Long:  col 9, lines 13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Long with the method/system of Manabu for the benefit of providing a user with a means for using a plurality type of authentication/authorization procedures, and using a procedure based on the device information that is most suitable (Long: col 5, lines 09-57). 
As to claim 2, the combination of Manabu and Long teaches the authentication control device according to claim 1, 
Manabu further teaches wherein the determination unit determines a reliability level of the on-vehicle device form among a plurality of reliability levels, on the basis of the identification information acquired by the acquisition unit, and determines the authentication procedure corresponding to the determined reliability level (Manabu: pars 0004, 0007-0008, determination of the new device being a genuine one, can be determined [i.e. determination of reliability] whether or not it can actually be operated [i.e. there at least two levels of  reliability, (1) can be operated and (2) cannot be operated]).
As to claim 3, the combination of Manabu and Long teaches the authentication control device according to claim 1, 
Long further teaches wherein the identification information is information with which a place where work for mounting the on- vehicle device is performed is identifiable (Long: col 5, lines 37-45, the Function Address and port number of the hub) and device #1 identification information (e.g. Product ID, Vendor ID, string descriptor information such as serial number, manufacturer information or the like)).
As to claim 4, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
Long further teaches wherein the identification information is at least either one of a product number and a model number of the on-vehicle device (Long: col 5, lines 37-45, using device identification information (e.g. Product ID, string descriptor information such as serial number, or the like)).
As to claim 5, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
Long further teaches wherein the identification information is information with which the on-vehicle device is uniquely identifiable (Long: col 5, lines 37-45, using device identification information (e.g. Product ID, string descriptor information such as serial number, or the like) [i.e. information uniquely identifiable]).
As to claim 6, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1,
(Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process a device is replaced with a new communication device).
As to claim 7, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
Manabu further teaches wherein the authentication control device is included in a relay device configured to relay data in the on- vehicle network (Manabu: pars 0006-0008, 0011, the authentication process determines if the new communication device communicates successfully with another communication device other than the exchanged new communication device).
As to claim 8, the combination of Manabu and Long teaches the authentication control device according to claim 7, 
Manabu further teaches wherein the identification information is included in an authentication key used in the authentication process with the relay device (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device authentication process uses key.  The authentication process determines if the new communication device communicates successfully with another communication device other than the exchanged new communication device).
As to claim 9, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
(Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules and constraints imposed by the rules, authorization rules based on endpoint criteria in addition to device identification [i.e. authentication procedures different from each other]).
As to claim 10, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
Long further teaches wherein the plurality of types of authentication procedures include a plurality of authentication procedures different from each other in authentication devices performing the authentication process for the on-vehicle device (Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules and constraints imposed by the rules, authorization rules based on endpoint criteria in addition to device identification [i.e. authentication procedures different from each other]).
As to claim 11, the combination of Manabu and Long teaches the authentication control device according to claim 9, 
Manabu further teaches wherein an authentication key used in the authentication process is different for each authentication device (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device authentication process uses key that is uniquely used for authentication of the specific new device).
As to claim 12, the combination of Manabu and Long teaches the authentication control device according to any one of claim 9, 
(Manabu: pars 0006-0008, 0011, the authentication process determines if the new communication device communicates successfully with another communication device other than the exchanged new communication device).
As to claim 13, the combination of Manabu and Long teaches the authentication control device according to claim 12,
Manabu and Long further teaches wherein, when the authentication process for the on-vehicle device by the relay device has been successfully performed, the relay device instructs another on-vehicle device that is to be a communication partner for the on-vehicle device, to start the authentication process (Manabu: pars 0006-0008, 0011, the authentication process determines if the new communication device communicates successfully with another communication device other than the exchanged new communication device. Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules and constraints imposed by the rules, authorization rules based on endpoint criteria).
As to claim 14, the combination of Manabu and Long teaches the authentication control device according to claim 12, 
Manabu and Long further teaches wherein, when the authentication process for the on-vehicle device by the relay device has been successfully performed, the relay device instructs another relay device to start the authentication process (Manabu: pars 0006-0008, 0011, the authentication process determines if the new communication device communicates successfully with another communication device other than the exchanged new communication device. Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules and constraints imposed by the rules, authorization rules based on endpoint criteria).
As to claim 15, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
Long further teaches wherein each authentication procedure of the plurality of types of authentication procedures include a plurality of authentication procedures has a different security level (Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules [i.e.  a set of authentication process types]. Where an authorization rule [i.e.  a single authentication process from the set of authentication process types] is used [i.e. determined and applied] is based on the endpoint criteria and device identification [i.e. there are more than one security level for authorization/authentication process]).
As to claim 16, the combination of Manabu and Long teaches the authentication control device according to any one of claim 1, 
Manabu and Long further wherein the determination unit determines the reliability of the on-vehicle device on the basis of the identification information acquired by the acquisition unit, and determines the authentication procedure having a larger number of authentication devices performing the authentication process for the on-vehicle device when the determined reliability is lower (Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules and constraints imposed by the rules, authorization rules based on endpoint criteria in addition to device identification [i.e. various authentication]. Manabu: pars 0007-0008, determination of the new device, out of the plurality of the devices, being a genuine one, can be determined whether or not it can actually be operated [i.e. determined reliability]).
As to claim 17, Manabu teaches an authentication control method for an authentication control device, the authentication control method (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process) comprising the steps of: 
acquiring predetermined identification information regarding an on-vehicle device to be newly added to an on-vehicle network (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process, where plurality of communication devices are used, and one or more device is replaced with a new communication device); and 
an authentication process for the on-vehicle device, on the basis of the acquired identification information (Manabu: pars 0006-0008, 0014-0015, performing an authentication process by an authentication unit).
Manabu does not explicitly teach determining which of a plurality of types of authentication procedures is to be applied as.
However, in an analogous art, Long teaches determining which of a plurality of types of authentication procedures is to be applied as (Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules [i.e.  a set of authentication process types]. Where an authorization rule [i.e.  a single authentication process from the set of authentication process types] is used [i.e. determined and applied] is based on the endpoint criteria and device identification (Long:  col 5, lines 09-57). Where device information is a Product ID, Vendor ID, string descriptor information such as serial number, manufacturer information or the like (Long:  col 5, lines 37-45).  Device identity is used to determine the device authorization state by comparing the device identity to authorization rule [i.e. device identity is used to determine an authorization rules out of a set of rules] (Long:  col 9, lines 13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Long with the method/system of Manabu for the benefit of providing a user with a means for using a plurality type of authentication/authorization procedures, and using a procedure based on the device information that is most suitable (Long: col 5, lines 09-57). 
As to claim 18, Manabu teaches a non-transitory computer readable storage medium storing an authentication control program used in an authentication control device, the authentication control program causing a computer to (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process):
acquire predetermined identification information regarding an on-vehicle device to be newly added to an on-vehicle network (Manabu: pars 0006-0008, 0011, in-vehicle electronic control device, and authentication process, where plurality of communication devices are used, and one or more device is replaced with a new communication device); and 
an authentication process for the on-vehicle device, on the basis of the identification information that is acquired by (Manabu: pars 0006-0008, 0014-0015, performing an authentication process by an authentication unit).

However, in an analogous art, Long teaches determine which of a plurality of types of authentication procedures is to be applied as (Long: col 5, lines 09-57, col 9, lines 13-18, teaches of plurality of authorization rules [i.e.  a set of authentication process types]. Where an authorization rule [i.e.  a single authentication process from the set of authentication process types] is used [i.e. determined and applied] is based on the endpoint criteria and device identification (Long:  col 5, lines 09-57). Where device information is a Product ID, Vendor ID, string descriptor information such as serial number, manufacturer information or the like (Long:  col 5, lines 37-45).  Device identity is used to determine the device authorization state by comparing the device identity to authorization rule [i.e. device identity is used to determine an authorization rules out of a set of rules] (Long:  col 9, lines 13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Long with the method/system of Manabu for the benefit of providing a user with a means for using a plurality type of authentication/authorization procedures, and using a procedure based on the device information that is most suitable (Long: col 5, lines 09-57).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439